Name: 93/408/EEC: Council Decision of 19 July 1993 on the conclusion of a Protocol on financial cooperation between the European Economic Community and the Republic of Slovenia
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  cooperation policy
 Date Published: 1993-07-29

 Avis juridique important|31993D040893/408/EEC: Council Decision of 19 July 1993 on the conclusion of a Protocol on financial cooperation between the European Economic Community and the Republic of Slovenia Official Journal L 189 , 29/07/1993 P. 0152 - 0152 Finnish special edition: Chapter 11 Volume 22 P. 0224 Swedish special edition: Chapter 11 Volume 22 P. 0224 COUNCIL DECISION of 19 July 1993 on the conclusion of a Protocol on financial cooperation between the European Economic Community and the Republic of Slovenia (93/408/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas the Protocol on financial cooperation between the European Economic Community and the Republic of Slovenia signed in Luxembourg on 5 April 1993 should be approved;Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235,HAS DECIDED AS FOLLOWS:Article 1 The Protocol on financial cooperation between the European Economic Community and the Republic of Slovenia is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 16 of the Protocol.Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication.Done at Brussels, 19 July 1993.For the CouncilThe PresidentW. CLAES(1) Opinion delivered on 25 June 1993 (not yet published in the Official Journal).